DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s request for rejoinder, Examiner acknowledges that when claim 1 is in conditions for allowance, claim 5 will be rejoined.
Claim Objections
Claims 1-11 and 13 are objected to because of the following informalities:  the numbering of elements should be in accordance with the order in which they appear in the claims.  Therefore, Examiner suggests replacing the “third transistor” of claims 1 and 13 with “first transistor”, the “first transistor” of claims 6-7 with “second transistor” and the “second transistor” of claim 9 with “third transistor”.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2013/0271220) in view of Chiu (US 7,068,019), Anderson et al (US 2003/0001632) and Jiang et al (US 6,785,344).
For claim 1, Takahashi teaches a semiconductor device (Figures 7-8) comprising a second circuit (105) comprising a third transistor (105a of Figure 8), a third circuit (104), and a first holding circuit (106), 
wherein the first holding circuit comprises a first holding portion (portion directly connected to node A), 
wherein the first holding circuit has a function of bringing the first holding portion into an electrically floating state to hold a first potential of the first holding portion (via 111, as understood by examination of Figure 7), 
wherein the second circuit has a function of generating a bias current based on the first potential of the first holding portion (as understood by examination of Figures 7-8 and [0130]), 
wherein the third circuit (104) comprises a first terminal (terminal directly connected to 105), a second terminal (terminal directly connected to B), and a third terminal (output terminal), and 
wherein the third circuit has a function of generating a third potential in accordance with an input potential to the second terminal of the third circuit (Vref, Figure 7) by supply of the bias current to the first terminal of the third circuit and outputting the third potential from the third terminal of the third circuit (as understood by examination of Figures 7-8).
Takahashi fails to distinctly disclose:
a first circuit comprising a first capacitor and a second capacitor;
wherein the first circuit has a function of changing the first potential of the first holding portion to a second potential;
wherein a first terminal of the first capacitor is directly connected to the first holding portion; and
wherein a first terminal of the second capacitor is directly connected to a gate of the third transistor.
It is noted that in Figure 7, the voltage at A is based on the voltage Va generated by reference voltage generating circuit 101.
Chiu teaches a low-pass filter (Rbg, Cbp) connected to the output of a reference voltage source (Vbg) in order to filter noise (col. 3, lines 35-45).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement a low pass filter between Takahashi’s node A and 105 in order to filter noise, as taught by Chiu.
Takahashi in view of Chiu teaches:
a first circuit comprising a second capacitor (Cbp);
wherein the first circuit has a function of changing the first potential of the first holding portion to a second potential (due to the drop in potential from Rbg and Cbp and also wherein the second potential differs from the first by a reduction of noise, as understood by the combination of references);
Takahashi in view of Chiu fails to teach:
a first circuit comprising a first capacitor and a second capacitor;
wherein a first terminal of the first capacitor is directly connected to the first holding portion;
Anderson teaches in [0002] that:
“Integrated circuits often require substantially constant bias voltages. A precision voltage reference circuit, such as a bandgap voltage reference, may be used to generate a precise voltage for use by other circuits. However, such precision voltage reference circuits often lack the ability to provide a stable voltage over a wide range of load currents being drawn by one or more of these other circuits using the precision reference voltage. Moreover, when more than one load circuit shares the same voltage reference, the collective load capacitance imposed by such circuits on the voltage reference can be substantial. Furthermore, some of these load circuits may involve transistor switching, which can result in large current spikes being drawn from the voltage reference.”
Jiang teaches in Figure 3 a filter comprising a spike filter (310) for filtering voltage spikes (i.e., transients), col. 5, line 21- col. 6, line 13.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Jiang’s spike filter 310 between Takahashi’s node A and Chiu’s low pass filter to protect against voltage spikes commonly associated with reference voltage generators such as Takashi’s 101, as taught by Anderson.
Takahashi in view of Chiu, Anderson and Jiang as defined above teaches:
a first circuit (310 of Jiang, Rbf and Cbp of Chiu) comprising a first capacitor (310, Jiang) and a second capacitor (Cbp of Chiu, as understood by the combination of references);
wherein a first terminal of the first capacitor is directly connected to the first holding portion (terminal which is not grounded, as understood by the combination of references); and
wherein a first terminal of the second capacitor is directly connected to a gate of the third transistor (terminal which is not grounded, as understood by the combination of references).
For claim 2, Takahashi in view of Chiu, Anderson and Jiang further teaches:
the first circuit has a function of changing the first potential held in the first holding portion to the second potential by capacitive coupling of the first capacitor when a fourth potential (ground) is input to a second terminal of the first capacitor after the first holding circuit brings the first holding portion into an electrically floating state (since ground is always connected to the second terminal of the first capacitor, as understood by the combination).
For claim 6, Takahashi in view of Chiu, Anderson and Jiang further teaches:
the first holding circuit comprises a first transistor (111) and a third capacitor (112), wherein the first holding portion is electrically connected to a first terminal of the first transistor and a first terminal of the third capacitor, and wherein the first transistor comprises a metal oxide in a channel formation region ([0074]).
For claim 7, Takahashi in view of Chiu, Anderson and Jiang further teaches:
a fourth circuit (101), wherein the fourth circuit has a function of allowing a constant voltage to flow (Va, [0041]), wherein the fourth circuit is electrically connected to a second terminal of the first transistor (as understood by examination of Figure 7), and wherein the first potential in accordance with the constant voltage is input to the first terminal of the first transistor when the first transistor is in a conduction state.
Takahashi, Chiu, Anderson and Jiang fail to distinctly disclose a constant current as claimed.
However, since a constant voltage is dependent upon current (i.e., Ohm’s Law), creating a reference voltage having a constant current relates only to discovering an optimum value of a result effective variable which has been held as involving only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 8, Takahashi in view of Chiu, Anderson and Jiang further teaches:
a second holding circuit (107), wherein the second holding circuit comprises a second holding portion (portion connected to B), wherein the second holding portion is electrically connected to the second terminal of the third circuit (as understood by examination of Figure 7), and wherein the second holding circuit has a function of bringing the second holding portion into an electrically floating state to hold the input potential to the second terminal of the third circuit (as understood by examination of Figure 7).
For claim 9, Takahashi in view of Chiu, Anderson and Jiang further teaches:
the second holding circuit comprises a second transistor (113) and a fourth capacitor (114), wherein the second holding portion is electrically connected to a first terminal of the second transistor and a first terminal of the fourth capacitor (as understood by examination of Figure 7), wherein the input potential is input to a second terminal of the second transistor (as understood by examination of Figure 7), and wherein the second transistor comprises a metal oxide in a channel formation region ([0070]).
For claim 10, Takahashi in view of Chiu, Anderson and Jiang further teaches:
An electronic component (Figure 9) comprising the semiconductor device according to claim 1 (311, [0177]) and an integrated circuit over a printed circuit board (303, [0169] and 308, [0171]).
It is noted that the use of the semiconductor device of claim 1 and an integrated circuit within an electronic component fails to further limit the semiconductor device and therefore, is directed to either the intended use or manner of operating the circuitry of the instant invention.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 11, Takahashi in view of Chiu, Anderson and Jiang teaches the limitations of claim 1 and Takahashi but fails to teach a housing as claimed.
However, Examiner takes official notice that it is notoriously old and well known for electronic devices to have a housing.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the semiconductor device of claim 1 within a housing since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Furthermore, it is noted that the use of the semiconductor device of claim 1 and a housing within an electronic component fails to further limit the semiconductor device and therefore, is directed to either the intended use or manner of operating the circuitry of the instant invention.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 13, Takahashi in view of Chiu, Anderson and Jiang further teaches:
the first terminal of the first capacitor is electrically connected to the gate of the third transistor, and wherein the first terminal of the second capacitor is electrically connected to the first holding portion.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849